EXAMINER'S AMENDMENT

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance is noted, in underline, in excerpts from independent claims 1 and 4:

(From claim 1): “a suction-side passage disposed on the suction-side end surface side with respect to the cavity in a lateral direction in which the suction-side end surface and the pressure-side end surface are aligned, the suction-side passage communicating with the cavity, extending along the suction-side end surface toward the downstream side, and opening at the rear end surface;
a pressure-side passage disposed on the pressure-side end surface side with respect to the cavity in the lateral direction, the pressure-side passage communicating with the cavity, extending along the pressure-side end surface toward the downstream side, and opening at the rear end surface; and
a plurality of rear-end passages disposed to be aligned in the lateral direction between the suction-side passage and the pressure-side passage on the rear end surface side with respect to the cavity, the plurality of rear-end passages communicating with the cavity, and opening at the rear end surface,
a suction-side first rear-end passage closest to the suction-side passage in the lateral direction among the plurality of rear-end passages gradually extends closer to the suction-side passage toward the downstream side,
gradually extends closer to the pressure-side passage toward the downstream side,
a plurality of the rear-end passages including the suction-side first rear-end passage and being aligned from the suction-side first rear-end passage in the lateral direction constitute a suction-side rear-end passage group,
a plurality of the rear-end passages including the pressure-side first rear-end passage and being aligned from the pressure-side first rear-end passage in the lateral direction constitute a pressure-side rear-end passage group,
the plurality of rear-end passages constituting the suction-side rear-end passage group are parallel to each other, and
the plurality of rear-end passages constituting the pressure-side rear-end passage group are parallel to each other”

(From claim 4): “a plurality of rear-end passage groups each including a plurality of rear-end passages disposed to be aligned in a lateral direction in which the suction-side end surface and the pressure-side end surface are aligned on the rear end surface side with respect to the cavity, the plurality of rear-end passages communicating with the cavity, and opening at the rear end surface,
the plurality of rear-end passages constituting each of the plurality of rear-end passage groups are parallel to each other,
a plurality of the rear-end passages constituting a suction-side rear-end passage group closest to the suction-side end surface in the lateral direction among the plurality of rear-end gradually extend closer to the suction-side end surface toward the downstream side, and
a plurality of the rear-end passages constituting a pressure-side rear-end passage group closest to the pressure-side end surface in the lateral direction among the plurality of rear-end passage groups gradually extend closer to the pressure-side end surface toward the downstream side.”

Gas-cooled turbine stators are very well known in the art, including those with generally analogous rear-end passages. Examiner notes Kuwabara et al. (US Pub No 2001/0021343), especially, Fig 5. However, the underlined portions taken together in each of the independent claims provide sufficient limitation to set the instant application apart from the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790.  The examiner can normally be reached on Core Hours 10-6 M-F (First Fridays Off).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB M AMICK/Primary Examiner, Art Unit 3747